Citation Nr: 0409307	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
gynecological disorder.

2.  Entitlement to service connection for lupus 
erythematosus, arthritis, gastroesophageal reflux disease 
(GERD), peripheral neuropathy (also claimed as neurological 
symptoms) of the extremities, headaches, lumbar strain, right 
shoulder strain, sinusitis, a vision disorder, and hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1980 to December 
1983.  She also had active service from December 1990 to May 
1991, which included service in Southwest Asia during the 
Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from a January 2002 RO decision which granted 
service connection and a 10 percent rating for "female 
problems" (i.e., a gynecological disorder).  The veteran 
appeals for a higher rating for this condition.  This issue 
is the subject of the present Board decision.  

The veteran also appeals an August 2002 RO decision which 
denied service connection for lupus erythematosus, arthritis, 
GERD, peripheral neuropathy (also claimed as neurological 
symptoms) of the extremities, headaches, lumbar strain, right 
shoulder strain, sinusitis, a vision disorder, and hearing 
loss.  These issues are the subject of the remand at the end 
of the present Board decision.


FINDING OF FACT

The veteran's service-connected gynecological disorder, 
including uterine fibroids with menstrual irregularity and 
pain, is controlled with treatment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
gynecological disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.116, Code 7613 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, and the statement of the case, the veteran has been 
informed of the evidence necessary to substantiate her claim 
for a rating higher than 10 percent for a gynecological 
disorder.  She has been told of the respective obligations of 
the VA and her to obtain different types of evidence.  
Pertinent identified medical records have been obtained.  An 
additional examination is not necessary.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In a January 2002 RO rating decision, service connection and 
a 10 percent rating were established for "female problems" 
(i.e., a gynecological disorder), effective with the February 
2001 claim.  The gynecological disorder reportedly involves  
uterine fibroids with menstrual pain and irregular menses.

Disease, injury, or adhesions of the uterus, with symptoms 
that require continuous treatment, warrants a 10 percent 
evaluation.  Symptoms not controlled by continuous treatment 
merit a 30 percent rating.  38 C.F.R. § 4.116, Code 7613.  

The veteran contends that her symptoms are not controlled 
with continuous treatment.  She maintains that she has nearly 
constant pain and discomfort with little or no relief.  

VA medical records show that in February 2001 the veteran 
reported recent menstrual irregularity and uterine fibroids.  
She was to be observed for the menstrual irregularity.  

In July 2001, the veteran underwent an annual gynecological 
examination.  She complained that her menses had recently 
become irregular.  She said she sometimes had crampiness 
associated with the menstrual period.  On pelvic examination, 
the external genitalia, vagina, and adnexa were normal.  The 
cervix was somewhat friable with parous os.  The uterus was 
enlarged with an irregular midline.  The assessment was 
uterine fibroids with recent irregular menses.  

On her annual VA gynecological examination in June 2002, the 
veteran reported irregular menses, accompanied by heavy 
cramping.  She had uterine fibroids, but reported no other 
gynecological problems.  Currently, she said she had 
irregular periods, with up to 60 days between periods.  The 
duration was 7 days, with normal flow, and pain with the 
periods.  On examination, the external genitalia, cervix, and 
adnexa were normal.  There was thinning of the mucosa of the 
vagina with a clear nonodorous discharge.  The uterus was 
enlarged without tenderness.  The assessment was uterine 
fibroids, dysmenorrhea, and menstrual irregularity.  

The medical evidence reflects that symptoms experienced by 
the veteran, due to her gynecological disability, are limited 
to the time of her menstrual periods.  The evidence does not 
indicate that continuous medication has been prescribed for 
this disability, or reveal any unsuccessful efforts to 
control the symptoms.  Taken as a whole, the evidence shows 
that the veteran's gynecological disorder, including uterine 
fibroids with menstrual irregularity and pain, while not 
asymptomatic, is controlled by treatment.  Moreover, there 
have been no periods of time, since the effective date of 
service connection, during which the gynecological disability 
has been more than 10 percent disabling, and thus higher 
"staged ratings" are not warranted.  Fenderson v. West, 12 
Vet.App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for the gynecological disorder.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A higher evaluation for a gynecological disorder is denied.


REMAND

The remaining issues on appeal are service connection for 
lupus erythematosus, arthritis, GERD, peripheral neuropathy 
(also claimed as neurological symptoms) of the extremities, 
headaches, lumbar strain, right shoulder strain, sinusitis, a 
vision disorder, and hearing loss.  Service connection for 
some of these conditions is claimed under legal provisions 
concerning undiagnosed illness from Persian Gulf War service.

In October 2003, shortly after the RO referred the case to 
the Board, the veteran submitted multiple lay statements in 
support of her service connection claims.  The RO must 
initially review this evidence and provide a supplemental 
statement of the case.  38 C.F.R. § 19.31; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In her recent statements, the veteran also 
suggests that there may be additional medical evidence 
outstanding.  Any additional relevant post-service medical 
evidence on the service connection claims should be obtained 
as part of the duty to assist.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

In view of the foregoing, the service connection issues are 
remanded for the following: 

1.  The RO should obtain copies of all of 
the veteran's VA treatment records dated 
from October 2002 to the present, 
concerning lupus erythematosus, 
arthritis, GERD, peripheral neuropathy 
(also claimed as neurological symptoms) 
of the extremities, headaches, lumbar 
strain, right shoulder strain, sinusitis, 
a vision disorder, and hearing loss.  

The RO should also ask the veteran to 
identify any additional post-service 
medical records, not already in her 
claims folder, concerning these 
disorders, and the RO should then obtain 
copies of related medical records.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for lupus 
erythematosus, arthritis, GERD, 
peripheral neuropathy (also claimed as 
neurological symptoms) of the 
extremities, headaches, lumbar strain, 
right shoulder strain, sinusitis, a 
vision disorder, and hearing loss.  If 
the claims are denied, the veteran and 
her representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



